       Case 4:18-cv-00413 Document 70 Filed on 03/09/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

VINCENT HENDERSON,                                    )(    Civil Action No.: 4:18-cv-413
                                                      )(    (Jury Trial)
                                     Plaintiff,       )(
                                                      )(
v.                                                    )(
                                                      )(
HARRIS COUNTY, TEXAS, et al.,                         )(
                                                      )(
                                     Defendants.      )(

                         PLAINTIFF’S RESPONSE TO
             DEFENDANTS’ OPPOSED MOTION TO CANCEL MEDIATION

TO THE HONORABLE JUDGE OF THE COURT:

NOW COMES Plaintiff VINCENT HENDERSON and pursuant to Federal Rules of Civil Procedure

responds to defendants’ motion to cancel mediation and will show the following:



                                          INTRODUCTION

       Vincent Henderson was violently attacked by the defendants in the Harris County jail and

facial bones were broken and he suffered intracranial bleeding. His eyes are still blurry. Defendants

were forced by the Court to produce many video examples of unjustified use of force at the Harris

county jail from 2013 to 2018.


                                           PROCEDURE

       The Court set a mediation deadline of March 13, 2020.

       When approached by Plaintiff to set up a mediation several weeks ago Defendants filed their

instant motion to cancel the mediation.

       Plaintiff’s expert witness deadline is March 30, 2020.


                                                  1
       Case 4:18-cv-00413 Document 70 Filed on 03/09/20 in TXSD Page 2 of 3




                                            ARGUMENT

       Courts set scheduling orders for reasons.

       Plaintiff’s case has merit as medical records reveal that Defendants had at least a broken nose,

concussion, bruises, and blurred vision.

       There is a strong claim for Monell liability as Defendants produced dozens of videos of

unjustified excessive force by Harris County jailers, although they need to produce the full IAD

reports as well.

       Usually it takes a month to schedule a mediation on a civil rights case so Plaintiff suggests a

mediation reset to April 3, 7,8, 9 or 10, 2020.



                                    CONCLUSION & PRAYER

        Plaintiff requests this motion be granted and for all other relief in law and equity to which

the Plaintiff shows himself entitled.


                                        Respectfully Submitted,

                                        /s/ Randall L. Kallinen
                                        Randall L. Kallinen
                                        Kallinen Law PLLC
                                        State Bar of Texas No. 00790995
                                        U.S. Southern District of Texas Bar No.: 19417
                                        511 Broadway Street
                                        Houston, Texas 77012
                                        Telephone:     713.320.3785
                                        FAX:           713.893.6737
                                        E-mail:        AttorneyKallinen@aol.com
                                        Attorney for Plaintiff




                                                   2
      Case 4:18-cv-00413 Document 70 Filed on 03/09/20 in TXSD Page 3 of 3




                                  CERTIFICATE OF SERVICE
       I certify that on this the 9th day of March 2020 a true and correct copy of the foregoing
pleading was delivered in accordance with the Federal Rules of Civil Procedure to all ECF notice
attorneys of record.

                                                                /s/ Randall L. Kallinen
                                                                Randall L. Kallinen




                                               3
